AO 450 (SCD 04/2010) Judgment in a Civil Action


                                        UNITED STATES DISTRICT COURT
                                                                   for the
                                                        District of South Carolina


                      Robin Williams,                          )
                            Plaintiff
                                                               )
                                                               )
                           v.                                                 Civil Action No.      0:19-cv-00466-JMC-SVH
                                                               )
            Children’s Attention Home, Inc.,                   )
                           Defendant


                                                  JUDGMENT IN A CIVIL ACTION
It is adjudged that (check one):

O the plaintiff, Robin Williams, recover from the defendant, Children’s Attention Home, Inc., the amount of Forty
Thousand dollars ($40,000.00), plus postjudgment interest at the rate of 2.44%.
’ the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
recover costs from the plaintiff (name)                             .
’ other:


This action (check one):
’ tried by a jury, the Honorable                            presiding, and the jury has rendered a verdict.

’ tried by the Honorable                          presiding, without a jury and the above decision was reached.

O came before the Court, the Honorable J. Michelle Childs, US District Judge, presiding, on an offer and acceptance of
judgment.



Date: April 24, 2019                                                         ROBIN L. BLUME, CLERK OF COURT


                                                                                                   s/L. Baker
                                                                                         Signature of Clerk or Deputy Clerk
